05/22/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0169


                                       DA 20-0169


DENNIS KONOPATZKE,

           Appellant,

     v.                                                              ORDER

DARRELL S. WORM and OGLE & WORM,PLLP,
                                                                         MAY 2 2 2020
           Appellee.                                                           Greenwood
                                                                       Bowen
                                                                                      Court
                                                                     Clerk of Supreme
                                                                        State of Montana



      Appellant has filed a motion for a 60-day extension of time to file his opening
brief in the referenced matter. Good cause appearing.
      IT IS ORDERED that the Motion for 60-day Extension is GRANTED. Appellant
has until July 28,2020, within which to file his opening brief.
      DATED this          day of May,2020.
                                                 For the Court,



                                                 By
                                                                  Chief Justice